 

Exhibit 10.23

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL
(WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM
AND REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

US $50,000.00

 

BLUE SPHERE CORP.

8% CONVERTIBLE REDEEMABLE NOTE

DUE OCTOBER 27, 2015



 

FOR VALUE RECEIVED, Blue Sphere Corp. (the “Company”) promises to pay to the
order of UNION CAPITAL, LLC and its authorized successors and permitted assigns
("Holder"), the aggregate principal face amount of Fifty Thousand Dollars
exactly (U.S. $50,000.00) on October 27, 2015 ("Maturity Date") and to pay
interest on the principal amount outstanding hereunder at the rate of 8% per
annum commencing on October 27, 2014. The interest will be paid to the Holder in
whose name this Note is registered on the records of the Company regarding
registration and transfers of this Note. The principal of, and interest on, this
Note are payable at 338 Crown Street, Brooklyn, NY 11225, initially, and if
changed, last appearing on the records of the Company as designated in writing
by the Holder hereof from time to time. The Company will pay each interest
payment and the outstanding principal due upon this Note before or on the
Maturity Date, less any amounts required by law to be deducted or withheld, to
the Holder of this Note by check or wire transfer addressed to such Holder at
the last address appearing on the records of the Company. The forwarding of such
check or wire transfer shall constitute a payment of outstanding principal
hereunder and shall satisfy and discharge the liability for principal on this
Note to the extent of the sum represented by such check or wire transfer.
Interest shall be payable in Common Stock (as defined below) pursuant to
paragraph 4(b) herein.

 

SP____



Initials

 

 

 

 

This Note is subject to the following additional provisions:

 

1.          This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

 

2.          The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.



 

3.          This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended ("Act") and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company's records as the owner hereof for all other
purposes, whether or not this Note be overdue, and neither the Company nor any
such agent shall be affected or bound by notice to the contrary. Any Holder of
this Note electing to exercise the right of conversion set forth in Section 4(a)
hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted ("Notice of Conversion")
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.



 

4.          (a)         The Holder of this Note is entitled, at its option, at
any time, to convert all or any amount of the principal face amount of this Note
then outstanding into shares of the Company's common stock (the "Common Stock"),
at a price ("Conversion Price") for each share of Common Stock equal to 58% of
the lowest closing price of the Common Stock as reported on the National
Quotations Bureau OTCQB exchange which the Company’s shares are traded or any
exchange upon which the Common Stock may be traded in the future ("Exchange"),
for the ten prior trading days including the day upon which a Notice of
Conversion is received by the Company (provided such Notice of Conversion is
delivered by fax or other electronic method of communication to the Company
after 4 P.M. Eastern Standard or Daylight Savings Time if the Holder wishes to
include the same day closing price). If the shares have not been delivered
within 3 business days, the Notice of Conversion may be rescinded. Such
conversion shall be effectuated by the Company delivering the shares of Common
Stock to the Holder within 3 business days of receipt by the Company of the
Notice of Conversion. To effect conversions hereunder, the Holder shall not be
required to physically surrender this Note to the Company unless the entire
principal amount of this Note, plus all accrued and unpaid interest thereon, has
been so converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Note in an amount equal to the applicable
conversion. The Holder and the Company shall maintain records showing the
principal amount(s) converted and the date of such conversion(s). The Holder,
and any assignee by acceptance of this Note, acknowledge and agree that, by
reason of the provisions of this paragraph, following conversion of a portion of
this Note, the unpaid and unconverted principal amount of this Note may be less
than the amount stated on the face hereof. Accrued, but unpaid interest shall be
subject to conversion. No fractional shares or scrip representing fractions of
shares will be issued on conversion, but the number of shares issuable shall be
rounded to the nearest whole share. In the event the Company experiences a DTC
“Chill” on its shares, the conversion price shall be decreased to 48% instead of
58% while that “Chill” is in effect.

 

_SP___

 Initials

 

2

 

 

(b)          Interest on any unpaid principal balance of this Note shall be paid
at the rate of 8% per annum. Interest shall be paid by the Company in Common
Stock ("Interest Shares"). The Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

(c)          During the first six months this Note is in effect, the Company may
redeem this Note by paying to the Holder an amount as follows: (i) if the note
is prepaid within 90 days of the issuance date, then at 125% of the face amount
plus any accrued interest; (ii) if the note is prepaid 91 days after the
issuance date or later, then at 145% of the face amount plus any accrued
interest. This Note may not be prepaid after the 180th day. The redemption must
be closed and paid for within 3 business days of the Company sending the
redemption demand or the redemption will be invalid and the Company may not
redeem this Note.

 

(d)          Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale
Event"), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 140% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

 

(e)          In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

 

_SP___

 Initials

 

3

 

 

5.          No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6.          The Company hereby expressly waives demand and presentment for
payment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.

 

7.          The Company agrees to pay all costs and expenses, including
reasonable attorneys' fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

8.          If one or more of the following described "Events of Default" shall
occur:

 

(a)        The Company shall default in the payment of principal or interest on
this Note or any other note issued to the Holder by the Company and such default
is not cured within 10 days; or

 

(b)        Any of the representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any material respect;
or

 

(c)        The Company shall fail to perform or observe, in any material
respect, any covenant, term, provision, condition, agreement or obligation of
the Company under this Note or any other note issued to the Holder; or

 

(d)        The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)         A trustee, liquidator or receiver shall be appointed for the Company
or for a substantial part of its property or business without its consent and
shall not be discharged within sixty (60) days after such appointment; or

 

(f)        Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

_SP___

  Initials

 

4

 

 

(g)          Unless previously disclosed in the Company’s filings with the
Securities and Exchange Commission, one or more money judgments, writs or
warrants of attachment, or similar process, in excess of fifty thousand dollars
($50,000) in the aggregate, shall be entered or filed against the Company or any
of its properties or other assets and shall remain unpaid, unvacated, unbonded
or unstayed for a period of fifteen (15) days or in any event later than five
(5) days prior to the date of any proposed sale thereunder.

 

(h)          The OTCQB ceases to quote the Common Stock and either (1) the
Common Stock continues to be quoted on the OTCPink but no longer reports under
the Securities and Exchange Act of 1934, as amended, or (2) the Common Stock is
no longer quoted on an over the counter market.

 

(i)          If the Common Stock trades on an exchange, then trading in the
Common Stock shall be suspended for more than 10 consecutive days;

 

(j)          The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion to the extent that such legend is
eligible for removal under Section 2(g) of the Securities Purchase Agreement
under which this Note was issued; or

 

(k)          The Company shall not replenish the reserve set forth in Section
12, within 3 business days of the request of the Holder; or

 

(l)          The Company shall not be “current” in its filings with the
Securities and Exchange Commission; or

 

(m)          The Company shall lose the “bid” price for its stock in a market
(including the OTCQB marketplace or other exchange).

 

Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder's sole discretion, the Holder may
consider this Note immediately due and payable, without presentment, demand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder's rights and remedies provided herein or any other rights or
remedies afforded by law. Upon an Event of Default, interest shall accrue at a
default interest rate of 16% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.
In the event of a breach of Section 8(j) the penalty shall be $250 per day the
shares are not issued beginning on the 4th day after the conversion notice was
delivered to the Company and this penalty shall increase to $500 per day
beginning on the 10th day; provided that the aggregate penalty payable shall not
exceed 10% of the principal amount of this Note. The penalty for a breach of
Section 8(m) shall be an increase of the outstanding principal amounts by 20%.
In case of a breach of Section 8(h), the outstanding principal due under this
Note shall increase by 50%. If this Note is not paid at maturity, the
outstanding principal due under this Note shall increase by 10%.

 

_SP___

 Initials

 

5

 

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its reasonable attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

9.          In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

10.         Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11.         The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer.

 

12.         The Company shall issue irrevocable transfer agent instructions
reserving 2,155,000 shares of its Common Stock for conversions under this Note
(the “Share Reserve”). The reserve shall be replenished as needed to allow for
conversions of this Note. Upon full conversion of this Note, any shares
remaining in the Share Reserve shall be cancelled. The Company shall pay all
costs associated with issuing and delivering the shares.

 

13.         The Company will give the Holder direct notice of any corporate
actions, including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.         This Note shall be governed by and construed in accordance with the
laws of New York applicable to contracts made and wholly to be performed within
the State of New York and shall be binding upon the successors and assigns of
each party hereto. The Holder and the Company hereby mutually waive trial by
jury and consent to exclusive jurisdiction and venue in the courts of the State
of New York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

_SP___

  Initials

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.



 

Dated:Oct. 27th. 2014    

 



  BLUE SPHERE CORP.                             [tlogo_ex10-23.jpg]   By:      
Title: CEO  



  

_SP___

 Initials

 

7

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Blue Sphere Corp. (“Shares”)
according to the conditions set forth in such Note, as of the date written
below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.



 

Date of Conversion:_________________________________________

Applicable Conversion Price:__________________________________

Signature:_________________________________________________

[Print Name of Holder and Title of Signer]

Address:__________________________________________________________

__________________________________________________________

 

SSN or EIN:______________________

Shares are to be registered in the following
name:______________________________________________



 

Name:________________________________________________________________

Address:______________________________________________________________

Tel:_______________________________________

Fax:______________________________________

SSN or EIN:_______________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name:________________________________________________________

Address:_____________________________________________________________

 

_SP___

Initials

 

8



